DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 09/28/2022 have been entered. The amendments overcome each claim objection and rejection under 35 USC 112(b) set forth in the previous office action mailed on 06/29/2022. Claims 1 and 3-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7-8, 10-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Barry et al. (US 2019/0216476) in view of Maimon et al. (US 2018/0008407).
Regarding claim 1, Barry et al. discloses a system (10, FIG 1, abstract, paragraph [0075]) for retrieving an obstruction (100) in a blood vessel (102, paragraph [0107], FIGs 14-21), the system comprising: an outer catheter (20, FIG 1, paragraph [0076]); and an inner clot retrieval catheter (14, FIGs 2-3, paragraphs [0075-0076]) disposed within the outer catheter (FIG 1), the inner clot retrieval catheter comprising: an expansile tip (146, FIG 4A, which is disclosed as being used with the system of FIGs 1-3, paragraphs [0081-0090]) comprising a porous framework (FIG 4A shows the framework wherein openings 149 between the struts are interpreted as pores) and an open distal mouth disposed at the distal end of the expansile tip (FIGs 4A-4C show the distal opening of 146 which forms a mouth), the expansile tip having a folded delivery state (Paragraphs [0081-0082] discloses “a constrained form or shape prior to deployment”) and an expanded deployed state (State shown in FIG 4A, paragraph [0083]); a support tube (See FIG 4A below, including 151 which is disclosed as a tube in paragraph [0082]) proximal to the expansile tip (FIG 4A) comprising one or more spines (Struts 166 of the flex region of the support tube are interpreted as spines because they are elongated elements which contribute structural support to the device); and a cover (34) radially disposed around at least a portion of the support tube and at least a portion of the expansile tip (Paragraph [00825], FIG 2 shows a folded delivery state wherein 34 covers a portion of what would be 151 and 146); wherein the expansile tip has a radial dimension in the folded delivery state less than a maximum radial dimension of the expansile tip in the expanded deployed state (Because it deploys to an expanded condition, paragraphs [0082-0085]); wherein in the expanded deployed state, the expansile tip is self-expanded from the folded delivery state to project radially outwardly (Paragraph [0083] discloses “automatic deployment due to the shape memory characteristics” by advancing 146 out of the element constraining it in the undeployed state) of the support tube (FIG 4A shows the tip expands radially relative to support tube 151) with at least a portion of the expansile tip having the maximum radial dimension of the expansile tip (In FIG 4A, at least some portion of the tip achieves the maximum radial dimension of the tip); and wherein the maximum radial dimension of the expansile tip is greater than an inner diameter of the outer catheter (Paragraph [0082] discloses 146 expands to a diameter such that it contacts the surround walls of the blood vessel in the expanded state. This is understood to be larger than an inner diameter of the outer catheter because the outer catheter must be smaller than the blood vessel in order to be inserted therein).  Barry et al. further discloses the desire for a flexible connection between the support tube and the expansile tip (Paragraph [0088]).
Barry et al. is silent regarding said flexible connection being achieved by the support tube comprising a plurality of loop ribs disposed along the length of and external to the one or more spines, the loop ribs defining a lumen of the clot retrieval catheter extending therethrough.  
 However, Maimon et al. teaches a flexible support tube (10) for delivery into a blood vessel (Abstract) comprising a plurality of loop ribs (FIG 18A shows loops 14A, 14B, paragraph [0073-0075]; paragraph [0073] discloses “the curved arms can also be constructed from an elastically resilient material, such as a flexible polymer”, therefore the tube as a whole is understood to be flexible) disposed along the length of and external to one or more spines (Spine 12, paragraph [0073]; The positioning of the spine in FIG 18A is such that at least a portion of each of the loop ribs is radially external to and surrounds the spine 12), the loop ribs defining a lumen of the catheter extending therethrough (14A, 14B are constructed such that the loops form a tube having a lumen passing therethrough, FIGs 18A and 18B the tube and the loop ribs/spine section).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal section of the support tube of Barry et al. to comprise the plurality of loop ribs disposed along the length of and external to the one or more spines, as taught by Maimon et al., for the purpose of substituting a commonly known means for creating a region of flexibility between the support tube and the expansile tip such that the tip can better navigate a tortuous vasculature. 


    PNG
    media_image1.png
    437
    718
    media_image1.png
    Greyscale


Regarding claim 4, Barry et al./Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 1. Barry et al. further discloses in the deployed state the expansile tip is tapered such that a proximal end of the expansile tip has a first radial dimension (See FIG 4A above) and a portion of the expansile tip approximate the distal end has a second radial dimension (See FIG 4A above) larger than the first radial dimension (The distal diameter is larger than a proximal diameter); wherein when the expansile tip is unconstrained, the second radial dimension is sized to be larger than the inner diameter of the blood vessel (Paragraph [0083] discloses the exterior surface of the distal portion of the receiver contacts the surround walls of the blood vessel and can bet 2-5 mm or 6-9 mm in diameter. Therefore, the second radial dimension is sized to be larger than an inner diameter of at least some blood vessel).  
Regarding claim 5, Barry et al./Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 1. Barry et al. further discloses the porous framework of the expansile tip further comprises: a plurality of crowns (See FIG 4C below) and a plurality of support arms (See FIG 4C below and 150, FIG 4A) terminating in proximal crown troughs (See FIG 4C below, proximal V-shaped portion of 160 and 152, FIG 4A forms proximal crown troughs of support arms 150); wherein in the folded state the framework folds about the proximal crown troughs (Paragraph [0087]); and wherein the cover is radially disposed around at least a part of the framework (In the delivery configuration as shown in FIG 2).  


    PNG
    media_image2.png
    623
    682
    media_image2.png
    Greyscale

Regarding claim 7, Barry et al./Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 1. Barry et al. further discloses the framework is at least partially encapsulated by the cover (In at least a delivery configuration, the framework is surrounded by cover 34, FIG 2).  
Regarding claim 8, Barry et al./Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 1. Barry et al. further discloses the cover is adhered to the framework (The framework is at least frictionally adhered to cover 34 because it is radially constrained within 34).  
Regarding claim 9, Barry et al./Maimon et al. discloses the invention substantially as claimed, as set forth above for claim 1.
Barry et al. is silent regarding the inner clot retrieval catheter further comprising a tubular liner disposed within and lining a lumen of the support tube.
However, Barry et al. discloses in an alternative embodiment, a support tube (56, FIG 9) being coated with a lubricious low-friction coating (Paragraph [0097]) on an outer side to facilitate movement of the element within the lumen of the inner clot retrieval catheter 14 and/or within the vasculature and discloses coating the inner lumen of cover 34 with PTFE or another of the various suitable lubricious materials known in the art (Paragraph [0078]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner clot retrieval catheter to comprise a tubular liner disposed within and lining the lumen of the support tube, as taught by Barry et al., for the purpose of facilitating movement of an aspirated material or a guidewire through the lumen of the support tube by adding a liner which reduces friction (Paragraphs [0078 and 0097]).
Regarding claim 10, Barry et al./Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 1. Barry et al. further discloses the cover further comprises one or more polymer jackets (Paragraph [0078] discloses lumen 36 of cover 34 is coated with PTFE or another of the various suitable lubricious materials known in the art, which is interpreted as a polymer jacket).  
Regarding claim 11, Barry et al./Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 10. Barry et al. further discloses at least one of the one or more polymer jackets is impregnated with particles having material properties to decrease a surface's coefficient of friction (Paragraph [0088] the material properties of PTFE are interpreted to comprise particles which decrease a surface's coefficient of friction such that the lubricious properties are achieved).  
4241639309v2243382.000200 Regarding claim 12, Barry et al./Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 5. Barry et al. further discloses the framework further comprises one or more narrowed segments (FIG 4A shows a proximal end of the framework tapers to a narrowed segment at the region of struts 162).  
Regarding claim 13, Barry et al./Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 5. Barry et al. further discloses each of the plurality of support arms of the porous framework comprise radial undulations (Fig 4A shows that at least support arms 150 comprise radial undulations 168).  
Regarding claim 14, Barry et al./Maimon et al. discloses the invention substantially as claimed, as set forth above for claim 1.
Barry et al. is silent regarding wherein at least a portion of the support tube is coated with a lubricious low-friction coating.  
However, Barry et al. discloses in an alternative embodiment, a support tube (56, FIG 9) being coated with a lubricious low-friction coating (Paragraph [0097]) to facilitate movement of the element within the lumen of the inner clot retrieval catheter 14 and/or within the vasculature.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify at least a portion the support tube of the present embodiment to be coated with a lubricious low-friction coating, as taught by that of the alternative embodiment, for the purpose of facilitating movement of the support tube within the lumen of the inner clot retrieval catheter and/or within the vasculature (Paragraph [0097]).
Regarding claim 16, Barry et al./Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 5. Barry et al. further discloses at least one of the one or more spines of the support tube is respectively aligned with a support arm of the plurality of support arms (FIG 4A shows that spines 166 extend continuously into a respective support arm 150. This configuration is interpreted as being respectively aligned).  
Regarding claim 17, Barry et al. discloses a method of retrieving an occlusive thrombus (100)  from a blood vessel (102) of a patient (FIGs 14-24, paragraphs [0107-0113]) comprising the steps of: providing an outer catheter (20, FIGs 1 and 15, paragraphs [0076 and 0108]) and an inner clot retrieval catheter (14, FIGs 2-3 and 17, paragraphs [0075-0076 and 0108]), the inner clot retrieval catheter comprising: a self- expandable tip (146, FIG 4A, which is disclosed as being used with the system of FIGs 1-3 and 17-24, paragraphs [0081-0090]), a support tube (See FIG 4A above, including 151 which is disclosed as a tube in paragraph [0082])  comprising a hollow structure disposed around a longitudinal axis of the clot retrieval catheter (151 is a tube and therefore is a hollow structure surrounding a longitudinal axis of the catheter 14), one or more spines (Struts 166 of the flex region of the support tube are interpreted as spines because they are elongated elements which contribute structural support to the device), a cover (34) disposed around the expandable tip and support tube (Paragraph [00825], FIG 2 shows a folded delivery state wherein 34 covers a portion of what would be 151 and 146), and a distal mouth (FIGs 4A-4C show the distal opening of 146 which forms a mouth); restricting flow in the lumen between at least a portion of an inner wall of the outer catheter and at least a portion of an outer wall of the inner clot retrieval catheter (Seal 32 restricts blood flow between 20 of catheter 12 and 34 of catheter 14, paragraph [00786], FIG 1); accessing an arterial blood vessel of a patient using conventional means (Paragraph [0107] discloses introducing the system into the vasculature via Seldinger technique, which is interpreted as conventional means); advancing the outer catheter and inner clot retrieval catheter to a target site (FIGs 15-17, paragraph [0108]); deploying the clot retrieval catheter adjacent to the occlusive thrombus to radially expand the self- expandable tip (FIG 18, paragraph [0109]); aspirating through one or both of the outer catheter and inner clot retrieval catheter to stimulate the occlusive thrombus into the mouth of the clot retrieval catheter and capture the occlusive thrombus (FIG 19B, paragraph [0109] discloses the use of aspiration forces 19); and withdrawing the inner clot retrieval catheter with the captured occlusive thrombus from the patient (FIGs 20-21, paragraph [0109]).  Barry et al. further discloses the desire for a flexible connection between the support tube and the expansile tip (Paragraph [0088]).
Barry et al. is silent regarding said flexible connection being achieved by the support tube comprising a plurality of loop ribs disposed along the length of and external to the one or more spines.
 However, Maimon et al. teaches a flexible support tube (10) for delivery into a blood vessel (Abstract) comprising a plurality of loop ribs (FIG 18A shows loops 14A, 14B, paragraph [0073-0075]; paragraph [0073] discloses “the curved arms can also be constructed from an elastically resilient material, such as a flexible polymer”, therefore the tube as a whole is understood to be flexible) disposed along the length of and external to one or more spines (Spine 12, paragraph [0073]; The positioning of the spine in FIG 18A is such that at least a portion of each of the loop ribs is radially external to and surrounds the spine 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal section of the support tube of Barry et al. to comprise the plurality of loop ribs disposed along the length of and external to the one or more spines, as taught by Maimon et al., for the purpose of substituting a commonly known means for creating a region of flexibility between the support tube and the expansile tip such that the tip can better navigate a tortuous vasculature. 
Regarding claim 19, Barry et al./Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 17. Barry et al. further discloses covering at least part of the inner clot retrieval catheter with a low-friction coating (Paragraph [0078] discloses lumen 36 of cover 34 is coated with PTFE or another of the various suitable lubricious materials known in the art, which is interpreted as a polymer jacket).
Regarding claim 20, Barry et al./Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 17. Barry et al. further discloses capturing the occlusive thrombus with a mechanical thrombectomy device (16/16a, FIG 22) and withdrawing the thrombectomy device into the distal mouth of the inner clot retrieval catheter (Paragraph [0111]).  
  
 Claims 1, 3, and 15 are rejected under 35 U.S.C. 103 as being obvious over Hogendijk (US 2002/0022859) in view of Maimon et al. (US 2018/0008407).
Regarding claim 1, Hogendijk discloses a system (20, FIG 1, abstract) for retrieving an obstruction (emboli) in a blood vessel (“V”, FIGs 2A-2C), the system comprising: an outer catheter (22, FIGs 1-2C, paragraphs [0029-0039]); and an inner clot retrieval catheter (21, FIGs 1-2C, paragraphs [0029-0039]) disposed within the outer catheter (FIG 2A), the innerclot retrieval catheter comprising: an expansile tip (42/60, FIG 2B and 3, paragraphs [0036-0041]) comprising a porous framework (Paragraph [0034) and an open distal mouth disposed at the distal end of the expansile tip (52, FIGs 2B-2C, paragraph [0036]), the expansile tip having a folded delivery state (FIG 2A, paragraph [0034]) and an expanded deployed state (FIGs 2B-2C, paragraph [0036-0037]); a support tube (Proximal portion of 21 including 66 and 70, FIG 3) proximal to the expansile tip (FIG 3) comprising one or more spines (Struts 48 the support tube are interpreted as struts because they are elongated elements which contribute structural support to the device, paragraph [0039]); and a cover (45) radially disposed around at least a portion of the support tube and at least a portion of the expansile tip (45 extends along all of catheter 21 which covers part of the expanded tip and the support tube, paragraph [0036]); wherein the expansile tip has a radial dimension in the folded delivery state less than a maximum radial dimension of the expansile tip in the expanded deployed state (Because it deploys to an expanded condition, paragraphs [0034-0040]); wherein in the expanded deployed state, the expansile tip is self-expanded from the folded delivery state to project radially outwardly (Paragraph [0036]) of the support tube (FIGs 2C and 3 show the tip expands radially relative to support tube) with at least a portion of the expansile tip having the maximum radial dimension of the expansile tip (In FIG 2C, at least some portion of the tip achieves the maximum radial dimension of the tip); and wherein the maximum radial dimension of the expansile tip is greater than an inner diameter of the outer catheter (FIGs 2B, 2C, paragraphs [0041-0044]).  
Hogendijk is silent regarding the support tube comprising a plurality of loop ribs disposed along the length of and external to the one or more spines, the loop ribs defining a lumen of the clot retrieval catheter extending therethrough.  
 However, Maimon et al. teaches a flexible support tube (10) for delivery into a blood vessel (Abstract) comprising a plurality of loop ribs (FIG 18A shows loops 14A, 14B, paragraph [0073-0075]; paragraph [0073] discloses “the curved arms can also be constructed from an elastically resilient material, such as a flexible polymer”, therefore the tube as a whole is understood to be flexible) disposed along the length of and external to one or more spines (Spine 12, paragraph [0073]; The positioning of the spine in FIG 18A is such that at least a portion of each of the loop ribs is radially external to and surrounds the spine 12), the loop ribs defining a lumen of the catheter extending therethrough (14A, 14B are constructed such that the loops form a tube having a lumen passing therethrough, FIGs 18A and 18B the tube and the loop ribs/spine section).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal section of the support tube of Barry et al. to comprise the plurality of loop ribs disposed along the length of and external to the one or more spines, as taught by Maimon et al., for the purpose of substituting a commonly known means for creating a region of flexibility between the support tube and the expansile tip such that the tip can better navigate a tortuous vasculature. 

Regarding claim 3, Hogendijk/Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 1. Hogendijk further discloses in the folded delivery state (FIG 2A), at least a portion of the expansile tip between a proximal end and a distal end and the outer catheter have a common radial dimension (Paragraph [0036] discloses 21 which includes the expansile tip, is constrained by outer catheter 22. Therefore the radial dimensions are understood to be the same because the expansile tip is held in contact with the inner lumen of the outer catheter).  
Regarding claim 15, Hogendijk/Maimon et al. disclose the invention substantially as claimed, as set forth above for claim 1. Hogendijk further discloses in at least a portion of the cover is permeable (Paragraph [0036] discloses cover 45 can be made of latex, which is known to be permeable to at least water and blood).  

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (US 2019/0216476) in view of Maimon et al. (US 2018/0008407), further in view of Hogendijk (US 2002/0022859).
Regarding claims 6 and 18, Barry et al./Maimon et al. discloses the invention substantially as claimed, as set forth above for claims 1 and 17.
Barry et al. is silent regarding a dip zone defining a length of the framework/distal mouth encased by a low-friction elastomeric lip.  
However, Hogendijk teaches in the same field of endeavor of systems for retrieving an obstruction in a blood vessel (Abstract, removing emboli, paragraph [0029] discloses system 20 is an embolic protection device) wherein an expansile tip (Distal end of 21, FIGs 2B-2C, paragraphs [0034-0035]) having an open distal mouth (52) comprises a dip zone or perimeter of the mouth which is encased by a low-friction elastomeric lip (45, paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal mouth of the framework of Barry et al. to comprise an elastomeric covering/encasement of an elastomeric lip, as taught by Hogendijk, for the purpose of creating an impermeable distal end of the expansile tip which contacts the inner wall of the blood vessel to ensure the obstruction is captured within the tip and does not pass through the blood stream external to the retrieval system (Hogendijk: Abstract, paragraphs [0019, 0036]).
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 09/28/2022, with respect to the rejection(s) of claim(s) 1 and 17 under 35 USC 102(a)(1) in view of Barry and in view of Hogendijk have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional teachings of Maimon et al. to teach the newly recited limitations of the loops ribs being positional external to the spines.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771